
	
		I
		112th CONGRESS
		1st Session
		H. R. 2689
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2011
			Ms. Moore (for
			 herself and Mr. Reichert) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Safe and Drug-Free Schools and Communities
		  Act to authorize the use of grant funds for dating violence prevention, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Abuse for Every Teen
			 Act or the SAFE
			 Teen Act.
		2.Amendments to
			 Safe and Drug-Free Schools and Communities Act
			(a)FindingsThe
			 Safe and Drug-Free Schools and Communities Act (part A of title IV of the
			 Elementary and Secondary Education Act of 1965) is amended by inserting after
			 section 4001 (20 U.S.C. 7101) the following:
				
					4001A.FindingsCongress finds the following:
						(1)About 72 percent
				of 8th and 9th graders report dating.
						(2)One in 4
				adolescents reports emotional, physical, or sexual violence each year.
						(3)One in 10
				adolescents reports being a victim of physical dating violence.
						(4)One in 4 teens in
				a relationship say they have been called names, harassed or put down by their
				partner through cell phones and texting.
						(5)The severity of
				violence among intimate partners has been shown to be greater in cases where
				the pattern of violence has been established in adolescence.
						(6)Witnessing
				violence has been associated with decreased school attendance and academic
				performance.
						(7)The U.S.
				Department of Education analyzed the findings in the U.S. Youth Risk Behavior
				Surveillance 2009 study and found that students who experience teen dating
				violence have lower grades than their peers.
						(8)Students who
				experienced physical violence had lower grades; 20 percent of these students
				had mostly D’s and F’s and only 6 percent had mostly A’s.
						(9)Students who
				experienced sexual violence had lower grades; 18 percent had mostly D’s and F’s
				and only 5 percent had mostly A’s.
						(10)Data from the
				National Longitudinal Study of Adolescent Health found that teens and young
				adults in grades 7 through 12 who were exposed to violent crime (seeing someone
				shot or stabbed) were 32 percent more likely to be victims of physical dating
				abuse.
						(11)Bullying may be
				an indicator of future teen dating violence behavior; students who reported
				being physically abusive in romantic relationships were nearly 5 times more
				likely to report perpetrating physical peer violence.
						(12)There are serious
				public health impacts from teen dating violence; teen victims of physical
				dating violence are more likely than their non-abused peers to smoke, use
				drugs, engage in unhealthy diet behaviors (taking diet pills or laxatives and
				vomiting to lose weight), engage in risky sexual behaviors, and attempt or
				consider suicide.
						(13)Teen girls who
				are physically and sexually abused are up to 6 times more likely to become
				pregnant, and more than 2 times as likely to report a sexually transmitted
				disease, than teen girls who are not abused.
						(14)Teens in same-sex
				relationships experience rates of violence and abuse similar to rates
				experienced by teens in heterosexual relationships.
						(15)Most adolescent risk behaviors, such as
				substance use, unsafe sex, and violence, occur in the context of relationships.
				Accordingly, school-based prevention programs can equip all students with
				skills and knowledge they need to build healthy relationships and to reduce
				violence and related risk behaviors.
						(16)The collaboration among community-based
				organizations and governmental agencies serving children and youth, providers
				of health and mental health services, schools, and local providers of dating
				violence victim services is necessary to prevent this violence and
				abuse.
						(17)Teen dating violence is an important part
				of the violence in and around schools; an effective prevention program meets
				youth where they are in
				schools.
						.
			(b)PurposeSection
			 4002 (20 U.S.C. 7102) of that Act is amended—
				(1)in the matter preceding paragraph (1), by
			 striking violence and inserting violence, including
			 dating violence;
				(2)in paragraph (1)
			 by striking drug and violence prevention and inserting
			 drug, and violence prevention, including dating violence
			 prevention;
				(3)in paragraph (2)
			 by striking drug and violence prevention in both places such
			 term appears and inserting drug and violence prevention, including
			 dating violence prevention; and
				(4)in paragraph
			 (4)—
					(A)by striking
			 drug and violence prevention and inserting drug and
			 violence prevention, including dating violence prevention; and
					(B)by striking
			 drug use and violence and inserting drug use and
			 violence, including dating violence.
					(c)Reservation of
			 State Funds for Safe and Drug-Free SchoolsSection 4112 of that
			 Act (20 U.S.C. 7112) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (2),
			 in the matter preceding subparagraph (A), by striking drug use and
			 violence and inserting drug use and violence, including dating
			 violence;
					(B)in paragraph (3)
			 by striking drug and violence prevention both places such term
			 appears and inserting drug and violence prevention, including dating
			 violence prevention; and
					(C)in paragraph
			 (5)—
						(i)in
			 the matter preceding subparagraph (A) by striking drug and violence
			 prevention and inserting drug and violence prevention, including
			 dating violence prevention;
						(ii)in
			 subparagraph (A) by striking violence and inserting
			 violence, including dating violence; and
						(iii)in
			 each of subparagraphs (B) and (C) by striking drug and violence
			 prevention and inserting drug and violence prevention, including
			 dating violence prevention; and
						(2)in subsection
			 (c)—
					(A)in paragraph
			 (2)(D)—
						(i)in
			 each of clauses (i) and (iii) by striking drug and violence
			 prevention inserting drug and violence prevention, including
			 dating violence prevention; and
						(ii)in
			 clause (ii) by striking violence that is associated and
			 inserting violence, including dating violence, that is
			 associated; and
						(B)in paragraph
			 (3)(B)—
						(i)in
			 clause (ii) by striking violence and drug-related and inserting
			 violence, including dating violence, and drug-related;
						(ii)in
			 clause (iii) by striking and;
						(iii)in
			 clause (iv) by striking the period at the end and inserting ;
			 and; and
						(iv)by
			 adding at the end the following:
							
								(v)the incidence and prevalence, age of onset,
				perception of health risk, and perception of social disapproval of dating
				violence by youth in schools and
				communities.
								.
						(d)State
			 ApplicationSection 4113 of that Act (20 U.S.C. 7113) is amended
			 in subsection (a)—
				(1)in each of
			 paragraphs (4) and (5) by striking drug and violence prevention
			 and inserting drug and violence prevention, including dating violence
			 prevention;
				(2)in paragraph
			 (9)—
					(A)in the matter
			 preceding subparagraph (A) by striking drug and violence
			 prevention and inserting drug and violence prevention, and
			 including dating violence prevention; and
					(B)in subparagraph
			 (A) by striking the term drug use and violence and inserting
			 drug use and violence, including dating violence;
					(3)in paragraph (10)
			 by striking drug and violence prevention both places such term
			 appears and inserting drug and violence prevention, including dating
			 violence prevention; and
				(4)in paragraph (14)
			 by striking drug and violence prevention and inserting
			 drug and violence prevention, including dating violence
			 prevention.
				(e)Local
			 Educational Agency ProgramSection 4114 of that Act (20 U.S.C.
			 7114) is amended—
				(1)in subsection
			 (a)(1), in the matter preceding subparagraph (A), by striking drug and
			 violence prevention and inserting drug and violence prevention,
			 including dating violence prevention;
				(2)in subsection
			 (c)(1)(A) by striking drug and violence prevention and inserting
			 drug and violence prevention, including dating violence
			 prevention; and
				(3)in subsection
			 (d)—
					(A)in paragraph
			 (2)—
						(i)in
			 the matter preceding subparagraph (A), and in subparagraph (A), by striking
			 drug and violence prevention and inserting drug and
			 violence prevention, including dating violence prevention;
						(ii)in
			 subparagraph (B), in the matter preceding clause (i), and in clause (i), by
			 striking drug and violence prevention and inserting drug
			 and violence prevention, including dating violence prevention;
			 and
						(iii)in
			 subparagraph (D), by striking drug and violence prevention and
			 inserting drug and violence prevention, including dating violence
			 prevention; and
						(B)in paragraph
			 (6)—
						(i)by
			 striking drug and violence prevention and inserting drug
			 and violence prevention, including dating violence prevention;
			 and
						(ii)by
			 striking acts of violence and inserting acts of violence,
			 including dating violence.
						(f)Authorized
			 ActivitiesSection 4115 of that Act (20 U.S.C. 7115) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A)—
							(I)by striking
			 violence and illegal drug use both places such term appears and
			 inserting violence, including dating violence, and illegal drug
			 use; and
							(II)by striking
			 drug and violence prevention and inserting drug and
			 violence prevention, including dating violence prevention; and
							(ii)in
			 subparagraph (C) by striking violence and illegal drug use and
			 inserting violence, including dating violence, and illegal drug
			 use; and
						(B)in paragraph
			 (2)(A) by striking violence and illegal drug use and inserting
			 violence, including dating violence, and illegal drug
			 use;
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)(C)—
						(i)in
			 clause (i) by striking violence and inserting violence,
			 including dating violence; and
						(ii)in
			 clause (ii) by striking drug use and violence and inserting
			 drug use and violence, including dating violence; and
						(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A)—
							(I)in clause (i) by
			 striking violence and inserting violence, including
			 dating violence;
							(II)in clause (vi) by
			 striking and at the end;
							(III)in clause (vii)
			 by striking the period at the end and inserting a semicolon; and
							(IV)by adding at the
			 end of the following:
								
									(viii)teach students
				how to identify dating and sexual violence and the appropriate steps to take to
				address incidences of dating or sexual violence when it happens to themselves
				or
				others.
									;
							(ii)in
			 subparagraph (B)—
							(I)by striking
			 drug and violence prevention and inserting drug and
			 violence prevention, including dating violence prevention; and
							(II)by striking
			 violence and illegal use of drugs both places such term appears
			 and inserting violence, including dating violence, and illegal use of
			 drugs;
							(iii)in
			 each of subparagraphs (C) and (D) by striking drug and violence
			 prevention and inserting drug and violence prevention, including
			 dating violence prevention; and
						(iv)in
			 subparagraph (E)—
							(I)in the matter
			 preceding clause (i) by striking Drug and violence prevention
			 and inserting Drug and violence prevention, including dating violence
			 prevention;
							(II)in clause (i) by
			 striking violence and illegal drug use and inserting
			 violence, including dating violence, and illegal drug
			 use;
							(III)in clause (vi)
			 by striking drug and violence prevention each place such term
			 appears and inserting drug and violence prevention, including dating
			 violence prevention;
							(IV)in clause
			 (vii)—
								(aa)by
			 striking illegal drug use and violence and inserting
			 illegal drug use and violence, including dating violence;
			 and
								(bb)by
			 striking violence and illegal drug use and inserting
			 violence, including dating violence, and illegal drug
			 use;
								(V)in clause (ix) by
			 striking violent or drug abusing students and inserting
			 students who engage in violence, including dating violence, or drug
			 abuse;
							(VI)in clause (x) by
			 striking violent behavior and illegal use of drugs and inserting
			 violent behavior, including dating violence, and illegal use of
			 drugs;
							(VII)in clause (xi)
			 by striking violence and illegal drug use and inserting
			 violence, including dating violence, and illegal drug
			 use;
							(VIII)in clause (xii)
			 by striking Drug and violence prevention and inserting
			 Drug and violence prevention, including dating violence
			 prevention;
							(IX)in clause
			 (xiii)—
								(aa)by
			 striking violence prevention and education programs and
			 inserting violence prevention, including dating violence, and education
			 programs; and
								(bb)by
			 striking resolve conflicts without violence and inserting
			 resolve conflicts without violence, including dating
			 violence;
								(X)in clause (xvii)
			 by striking drug and violence prevention and inserting
			 drug and violence prevention, including dating violence
			 prevention;
							(XI)in clause (xxii)
			 by striking the period at the end, and inserting a semicolon; and
							(XII)by adding at the
			 end the following:
								
									(xxiii)Peer support groups addressing dating
				violence for youth who have experienced violence in their dating relationships
				or in their families, which may be provided on campus by qualified school
				personnel or community organizations specializing in domestic and sexual
				violence prevention, including healthy relationships education, which provide
				an emotionally safe and confidential setting for youth to learn and practice
				healthy relationship skills, including single gender programs, in a manner
				consistent with the requirements of title IX of the Education Amendments of
				1972 (20 U.S.C. 1681 et seq.). Participants in such groups may include, but are
				not limited to, youth who have been victims of dating violence and youth who
				have engaged or participated in dating violence behaviors (although at no time
				should either be placed together in the same support
				group).
									;
				and
							(3)in subsection (d)
			 by striking drug and violence prevention and inserting
			 drug and violence prevention, including dating violence
			 prevention.
				(g)ReportingSection
			 4116 of that Act (20 U.S.C. 7116) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (B) by striking drug and violence prevention and
			 inserting drug and violence prevention, including dating violence
			 prevention; and
						(ii)in
			 subparagraph (C) by striking violence and drug prevention and
			 inserting violence, including dating violence, and drug
			 prevention; and
						(B)in paragraph
			 (2)(B) by striking drug use and violence and inserting
			 drug use and violence, including dating violence; and
					(2)in subsection
			 (b)(1) by striking violence and drug prevention and inserting
			 violence, including dating violence, and drug prevention.
				(h)Federal
			 ActivitiesSection 4121 of that Act (20 U.S.C. 7131) is amended
			 in subsection (a)—
				(1)in the matter
			 preceding paragraph (1) by striking illegal use of drugs and
			 violence and inserting illegal use of drugs and violence,
			 including dating violence,;
				(2)in paragraph (1)
			 by striking drug and violence prevention and inserting
			 drug and violence prevention, including dating violence
			 prevention;
				(3)in paragraph (4)
			 by striking violence prevention and education and inserting
			 violence and dating violence prevention and education, and education on
			 building healthy relationships,;
				(4)in paragraph (5)
			 by striking drug and violence prevention and inserting
			 drug and violence prevention, including dating violence
			 prevention; and
				(5)in each of
			 paragraphs (6) and (8) by striking drug and violence problems
			 and inserting drug and violence, including dating violence,
			 problems;
				(6)by redesignating
			 paragraph (9) as paragraph (11); and
				(7)by inserting after
			 paragraph (8) the following:
					
						(9)the development, demonstration,
				scientifically based evaluation, and dissemination of innovative and
				high-quality healthy relationship skill-building programs as a way to reduce
				unhealthy or abusive teen relationships, based on State and local needs;
						(10)the provision of
				information on dating violence education and prevention, including healthy
				relationships education, and data on the incidence of dating violence in the
				school environment and relevant behavioral indicators of exposure to violence,
				collected in conjunction with existing relevant survey instruments and studies,
				including but not limited to the Youth Risk Behavior Surveillance System
				administered by the Centers for Disease Control;
				and
						.
				(i)Impact
			 EvaluationSection 4122 of that Act (20 U.S.C. 7132) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1) by striking violence and illegal drug
			 use and inserting violence, including dating violence, and
			 illegal drug use; and
					(B)in paragraph (2)
			 by striking States and inserting States and the incidence
			 and prevalence of dating violence among secondary school
			 students;
					(2)in subsection (b)
			 by striking illegal drug use and violence and inserting
			 illegal drug use and violence, including dating violence;
			 and
				(3)in subsection (c)
			 by striking drug use and violence and inserting drug use
			 and violence, including dating violence.
				(j)Safe and
			 Drug-Free Schools and Communities Advisory CommitteeSection 4124
			 of that Act (20 U.S.C. 7134) is amended—
				(1)in subsection (a),
			 in each of paragraphs (1)(B) and (3), by striking substance abuse and
			 violence prevention and inserting substance abuse and violence
			 prevention, including dating violence prevention; and
				(2)in subsection
			 (b)(4)(A)(i) by striking substance abuse and violence problem
			 and inserting substance abuse and violence problem, including dating
			 violence.
				(k)School Security
			 Technology and Resource CenterSection 4127 of that Act (20
			 U.S.C. 7137) is amended in subsection (c) by striking school violence
			 research and inserting school violence, including dating
			 violence, research.
			(l)National Center
			 for School and Youth SafetySection 4128 of that Act (20 U.S.C.
			 7138) is amended in subsection (b)—
				(1)in paragraph (2)
			 by striking such as substance abuse and inserting such as
			 dating violence, substance abuse; and
				(2)in paragraph (4)
			 by striking school violence prevention and inserting
			 school violence, including dating violence, prevention.
				(m)Mentoring
			 ProgramsSection 4130 of that Act (20 U.S.C. 7140) is amended in
			 subsection (b)—
				(1)in paragraph
			 (1)(B)(iv) by striking violence, use of dangerous weapons and
			 inserting violence, including dating violence, use of dangerous
			 weapons; and
				(2)in paragraph
			 (5)(B)(i) by striking schools with violence problems and
			 inserting schools with violence, including dating violence,
			 problems.
				(n)DefinitionsSection
			 4151 of that Act (20 U.S.C. 7161) is amended—
				(1)in paragraph
			 (3)(B) by striking with respect to violence and inserting
			 with respect to violence, including dating violence; and
				(2)in each of
			 paragraphs (6) and (7) by striking violent behavior and
			 inserting violent behavior, including dating violence.
				(o)Message and
			 MaterialsSection 4152(a) of that Act (20 U.S.C. 7162(a)) is
			 amended in subsection (a)—
				(1)by striking
			 Drug and violence prevention and inserting Drug and
			 violence prevention, including dating violence prevention; and
				(2)by striking
			 acts of violence and inserting acts of violence,
			 including dating violence.
				3.Reform of data
			 collection related to teen dating violenceThe Secretary of Education, in coordination
			 with the Director of the Centers for Disease Control and Prevention and other
			 relevant agencies, shall collect data on the incidence of dating violence,
			 sexual violence, emotional abuse, and relevant behavioral indicators of
			 exposure to such types of violence, among individuals aged 11 through 19. The
			 data shall be collected in relevant survey instruments and studies, including
			 the Youth Risk Behavior Surveillance System. The Secretary shall publicly
			 disseminate the resulting findings and data.
		4.Safe
			 Schools/Healthy Students InitiativeSection 4121 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7131) is amended by adding at the end the
			 following:
			
				(c)Grant
				application requirementIn
				order to receive a grant under the Safe Schools/Healthy Students Initiative
				established under this section, the grant application shall conduct an
				assessment of their crime, verbal and emotional abuse (such as relational
				aggression), and violence problems and needs in the community to be served,
				including dating violence, and describe how it will address the formation of
				healthy relationship skills and prevention of dating violence, as appropriate,
				and provide program support to address the formation of healthy relationships
				and prevention of dating violence, as
				appropriate.
				.
		5.DefinitionSection 4151 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7161) is amended by inserting after paragraph
			 (1) the following:
			
				(1A)Dating
				violenceThe term
				dating violence means behavior involving the use or attempted
				use of physical, sexual, verbal, emotional, economic, or technological abuse or
				other abusive behavior by a person to harm, threaten, intimidate, harass,
				coerce, control, isolate, restrain, or monitor another person with whom they
				have or have had a social relationship that involves a physical, sexual, or
				emotional component, regardless of the length of the relationship, or the
				number of interactions between the individuals
				involved.
				.
		6.Technical
			 assistanceSubpart 4 of part A
			 of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7161) is amended by adding at the end the following:
			
				4156.Technical
				assistanceThe State shall
				provide technical assistance to local education agencies and schools in their
				efforts to prevent and appropriately respond to incidents of dating violence.
				To provide such assistance, a State may use—
					(1)administrative
				funds consolidated under section 9201; or
					(2)other funds
				available to the State under this Act, to the extent consistent with the
				authorized uses of such
				funds.
					.
		7.Innovation
			 fund
			(a)EstablishmentThe Secretary of Education, acting in
			 consultation with the Secretary of Health and Human Services and the Attorney
			 General, shall establish the Innovation Fund (hereinafter in this section
			 referred to as the Fund) for the replication, refinement, and
			 testing of model strategies and projects to prevent and respond to dating
			 violence for youth. The purpose is to provide and evaluate dating violence
			 prevention and early intervention education and programming for youth,
			 including healthy relationships education.
			(b)Mandatory
			 strategiesStrategies or
			 projects implemented under subsection (a) shall include the following:
				(1)The enhancement of
			 age-appropriate, culturally competent dating and sexual violence prevention
			 education and healthy relationship strategies and projects to be administered
			 in school, in the community, or in health care settings, including gender
			 environments, in a manner consistent with the requirements of title IX of the
			 Education Amendments of 1972 (20 U.S.C. 1681 et seq.).
				(2)The enhancement of collaborative strategies
			 to engage parents and caregivers on the prevention and early intervention of
			 dating and sexual violence.
				(3)Process and
			 outcomes evaluation using a range of qualitative and quantitative methods, with
			 comparison groups when feasible.
				(c)Permissive
			 strategiesStrategies or
			 projects implemented under subsection (a) may prioritize projects that focus on
			 youth ages 11 through 14 and may include the following:
				(1)The enhancement of
			 collaborative strategies to engage youth and youth influencers in the community
			 such as teachers, school counselors, coaches, informal educators, older teens,
			 or other mentors on prevention and early intervention of dating and sexual
			 violence and promoting healthy relationship strategies.
				(2)The enhancement of
			 social marketing strategies to change environmental factors and engage young
			 men, but not to the exclusion of young women.
				(3)The implementation of a school-based policy
			 to reduce teen dating violence and promote healthy teen relationships.
				(d)Authorization of
			 appropriations; report
				(1)In
			 generalThere are authorized
			 to be appropriated such sums as may be necessary for each of the fiscal years
			 2012 through 2016 to carry out the duties and purposes of this Act.
				(2)AvailabilityAmounts
			 appropriated under paragraph (1)—
					(A)are authorized to
			 remain available until expended; and
					(B)are in addition to
			 amounts otherwise available for such purposes.
					(3)Report
			 requiredNot later than one
			 year after the date of the enactment of this Act, the Secretary of Education,
			 acting in consultation with the Secretary of Health and Human Services and the
			 Attorney General, shall submit to the Congress a report on the activities
			 authorized under this section.
				
